PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/298,060
Filing Date: 6/6/14
Appellant(s): Yu, Xinlin et al. 



__________________
Kevin Yao
For Appellant


EXAMINER'S ANSWER
This is in response to the appeal brief filed 7/11/22 appealing from the Office action mailed 2/7/22.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action from which the appeal is taken (as modified by any advisory actions) is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. The 35 USC 112, second paragraph rejection of claims 25-28 and 31 are withdrawn.
 (3) Response to Arguments
Appellant’s arguments have been fully considered, and are not found to be persuasive with respect to 35 USC 101, therefore the rejection should be sustained. 
With respect to 35 USC 101, the Appellant first argues that the claims are not tied to certain methods of organizing human activity, specifically commercial or legal interactions. According to MPEP 2106.04(a)(2), it states: “"Commercial interactions" or "legal interactions" include agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. Account parallel processing is a form of sales activity or behavior because it is categorizing accounts and assigning different priorities to accounts, therefore it would fall under commercial or legal interactions under certain methods of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as a commercial or legal interaction, then it falls within the “Commercial or Legal Interactions” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The Appellant argues that the account parallel processing refers to a computational model in that it is locking a computing resource by performing parallel processing functions differently than, and contrary to, conventional locking of a computing resource by a computer performing parallel processing. However, nowhere in the claim language is there any locking done of any computing resource as it merely mentions an account being locked. Furthermore, in the Applicant’s Specification in [0041], it discloses locking of an account, but there is no mention of a computing resource being locked.
The Appellant argues that these claim features are directed to computer functionality, an aspect of modern programming that results from multiple computations happening at the same time where locks are used in parallel computing to prevent multiple running processes from accessing a shared resource at the same time or out of order. Again, the claim language does not mention any type of programming or multiple processes running simultaneously from a shared resource. A further review of the Specification provided no detailed description about multiple running processes from accessing a shared resource at the same time, or out of order.
The Appellant then argues that the recitations of claims 25 and 31 improve computer functionality by overcoming a shortcoming of conventional locking of a computing resource by a computer performing parallel processing. According to MPEP 2106.05(a), it states: “It is important to note that in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally, cannot be said to improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit was found to be ineligible because the method did not employ a computer and a skilled artisan could perform all the steps mentally). Similarly, a claimed process covering embodiments that can be performed on a computer, as well as embodiments that can be practiced verbally or with a telephone, cannot improve computer technology. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1328, 122 USPQ2d 1377, 1381 (Fed. Cir. 2017) (process for encoding/decoding facial data using image codes assigned to particular facial features held ineligible because the process did not require a computer).” 
In this particular case, claims 25-28 recite a generally recited database, processing unit, and server and the steps could be performed by humans manually. In determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  In claim 31, the claims recite generic computer components, i.e., a server, database, and processing unit that are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.  
Regarding Appellant’s argument that the claims show an improvement to technology, the Examiner respectfully disagrees. The pending claims do not describe a technical solution to a technical problem. The pending claims are directed to solving the problem of account parallel processing. The claims of the instant application describe an improvement to a business process i.e., account parallel processing, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.
The claims recite a database, processing unit, and server, and they are recited at a high level of generality, and therefore are merely using computer processing components to perform the abstract idea of account parallel processing. After further review of the Specification, there is no disclosure of technical enhancements to any of the computing components, as in multiple instances of the Specification it discloses generic systems. In particular, in [0037] of the Specification, it discloses a server 31, database 32, account storage unit 321, account operations records storage unit 322, and high parallel occurrence account database 323, all of which are generally recited. Interpreting the claims in view of the Specification, the claims recite the judicial exception are mere instructions to apply the exception of account parallel processing (see MPEP 2106.05(f)). The elements recited above do not recite and are not directed to any elements or functions that improve underlying technology.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. The dependent claims do not resolve the deficiency of the independent claims and accordingly stand rejected under 35 U.S.C. 101 based on the same rationale. 
 (4) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Fawaad Haider/
Examiner, Art Unit 3687

Conferees:
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687         

/Vincent Millin/
Appeal Practice Specialist                                                                                                                                                                                               
                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.